Case 2:21-mc-00022-SPL Document 20-1 Filed 07/02/21 Page 1 of 5




                EXHIBIT 1
                 Case 2:21-mc-00022-SPL Document 20-1 Filed 07/02/21 Page 2 of 5




From:                Schoenberg, Pamela L. <PSchoenberg@ReedSmith.com>
Sent:                Wednesday, May 19, 2021 9:23 AM
To:                  Quincy, Stephanie J. (Shld-PHX-Labor-EmpLaw)
Cc:                  gmarshall@swlaw.com; ptighe@swlaw.com; Siev, Jordan W.; Lockwood, Aaron J. (OfCnl-SFO-LT)
Subject:             RE: In re: Application by Daniel Snyder for an Order Directing Discovery from Bruce Allen (D. Az. Case
                     No. MC-21-00022-PHX-SPL)


Stephanie,

As discussed during our call on Monday, we propose utilizing the same procedures that have been employed in our
other 1782 proceedings – including with respect to Moag & Co. – which are as follows:

The parties will engage a third party discovery vendor, FTI Consulting, to conduct a remote forensic imaging of Mr.
Allen’s devices, including his cell phone, computer and any other devices (iPad, etc.). This forensic imaging will be
completed at Mr. Snyder’s sole expense. FTI will send Mr. Allen the necessary equipment – including a laptop and cords
– to allow for a remote imaging of Mr. Allen’s devices. Mr. Allen would only need to plug in those devices to the FTI‐
provided laptop, call FTI to initiate the remote access, then, when the imaging is complete on the devices, FedEx the
laptop back to FTI. Upon receipt, FTI will run the agreed upon search terms and parameters and create a proposed
production set. You would then have the opportunity to review that set for privileged documents. Any non‐privileged
documents would then be produced through FTI to us.

In terms of the data categories that we anticipate having FTI search, the list includes: Text/iMessages (including
WhatsApp and/or any other messaging service Mr. Allen has installed on his device(s)), Mr. Allen’s personal email
accounts, Calendar applications (e.g., Outlook/iCalendar), and Notes.

The specific search parameters are as follows:

Date range: January 1, 2020 to present.

Search Terms:
    Dan OR Snyder OR DS
    MEAWW
    Eleven
    “Anay Chowdhary” OR Anay OR Chowdhary
    “Nirnay Chowdhary” OR Nirnay OR Chowdhary
    “Prarthna Sarkar” OR Prarthna OR Sarkar
    “Jyotsna Basotia” OR Jyotsna OR Basotia
    India
    “New Content” OR “New Content Media”
    Dwight OR Schar OR “Dwight Schar”
    “Mary Ellen Blair” OR “Mary Ellen” OR Blair
    “Bobby Potter” OR Bobby OR Potter
    (Jeff OR Jeffrey) /2 Pash OR Pash
    Melanie /2 Coburn
    (Washington /2 Post) OR WP OR Wapo
    John or Moag or “John Moag”
    @moagandcompany.com

                                                            1
                       Case 2:21-mc-00022-SPL Document 20-1 Filed 07/02/21 Page 3 of 5

         Redskins OR WFT OR (Washington /2 (Football OR Team))
         Epstein

Mr. Snyder reserves all rights, including as to the foregoing proposed parameters, unless and until a written agreement
is reached.

Thanks,
Pam


Pamela L. Schoenberg
212.549.0278
pschoenberg@reedsmith.com

ReedSmith LLP
599 Lexington Avenue
New York, NY 10022
Phone 212.521.5400
Fax 212.521.5450




From: quincys@gtlaw.com <quincys@gtlaw.com>
Sent: Thursday, May 13, 2021 3:25 PM
To: Schoenberg, Pamela L. <PSchoenberg@ReedSmith.com>
Cc: gmarshall@swlaw.com; ptighe@swlaw.com; Siev, Jordan W. <JSiev@ReedSmith.com>; lockwooda@gtlaw.com
Subject: RE: In re: Application by Daniel Snyder for an Order Directing Discovery from Bruce Allen (D. Az. Case No. MC‐
21‐00022‐PHX‐SPL)

EXTERNAL E-MAIL - From quincys@gtlaw.com

Pamela,

Thanks much that does work.
If you send an invite, please include by colleague Mr. Lockwood.

Otherwise, I am happy to.

Stephanie J. Quincy
Shareholder

Greenberg Traurig, LLP
2375 E. Camelback Rd. Suite 700 | Phoenix, AZ 85016
T +1 602.445.8506

Greenberg Traurig, LLP
1144 15th Street, Suite 3300 | Denver, Colorado 80202
T +1 303.685.7452
quincys@gtlaw.com | www.gtlaw.com | View GT Biography




                                                            2
                       Case 2:21-mc-00022-SPL Document 20-1 Filed 07/02/21 Page 4 of 5



From: Schoenberg, Pamela L. <PSchoenberg@ReedSmith.com>
Sent: Thursday, May 13, 2021 10:33 AM
To: Quincy, Stephanie J. (Shld‐PHX‐Labor‐EmpLaw) <quincys@gtlaw.com>
Cc: gmarshall@swlaw.com; ptighe@swlaw.com; Siev, Jordan W. <JSiev@ReedSmith.com>
Subject: RE: In re: Application by Daniel Snyder for an Order Directing Discovery from Bruce Allen (D. Az. Case No. MC‐
21‐00022‐PHX‐SPL)

Stephanie,

We are available on Monday afternoon at 1 p.m. MST / 4 p.m. EDT. Please let us know if that works for your schedule.

We can use the following dial‐in number:
Phone: 1‐800‐730‐9938
Code: 5490278

Thanks,
Pam


Pamela L. Schoenberg
212.549.0278
pschoenberg@reedsmith.com

ReedSmith LLP
599 Lexington Avenue
New York, NY 10022
Phone 212.521.5400
Fax 212.521.5450




From: quincys@gtlaw.com <quincys@gtlaw.com>
Sent: Thursday, May 13, 2021 8:58 AM
To: Schoenberg, Pamela L. <PSchoenberg@ReedSmith.com>
Cc: gmarshall@swlaw.com; ptighe@swlaw.com; Siev, Jordan W. <JSiev@ReedSmith.com>
Subject: RE: In re: Application by Daniel Snyder for an Order Directing Discovery from Bruce Allen (D. Az. Case No. MC‐
21‐00022‐PHX‐SPL)

EXTERNAL E-MAIL - From quincys@gtlaw.com

Pamela,

Receipt acknowledged. I am fully committed today and tomorrow until approximately 2:00 AZ time. Will you let me
know if that would work?

If not, can talk Saturday afternoon or anytime on Sunday. Open Monday afternoon as well. (All times are AZ time)

Please let me know what works on your end.

Stephanie



                                                            3
                       Case 2:21-mc-00022-SPL Document 20-1 Filed 07/02/21 Page 5 of 5
Stephanie J. Quincy
Shareholder

Greenberg Traurig, LLP
2375 E. Camelback Rd. Suite 700 | Phoenix, AZ 85016
T +1 602.445.8506

Greenberg Traurig, LLP
1144 15th Street, Suite 3300 | Denver, Colorado 80202
T +1 303.685.7452
quincys@gtlaw.com | www.gtlaw.com | View GT Biography




From: Schoenberg, Pamela L. <PSchoenberg@ReedSmith.com>
Sent: Wednesday, May 12, 2021 3:28 PM
To: Quincy, Stephanie J. (Shld‐PHX‐Labor‐EmpLaw) <quincys@gtlaw.com>
Cc: Marshall, Greg <gmarshall@swlaw.com>; Tighe, Patrick A. <ptighe@swlaw.com>; Siev, Jordan W.
<JSiev@ReedSmith.com>
Subject: In re: Application by Daniel Snyder for an Order Directing Discovery from Bruce Allen (D. Az. Case No. MC‐21‐
00022‐PHX‐SPL)

*EXTERNAL TO GT*

Ms. Quincy,

Please see the attached correspondence, which is sent on behalf of Jordan Siev.


Pamela L. Schoenberg
212.549.0278
pschoenberg@reedsmith.com

ReedSmith LLP
599 Lexington Avenue
New York, NY 10022
Phone 212.521.5400
Fax 212.521.5450




                                                               ***
This E-mail, along with any attachments, is considered confidential and may well be legally privileged. If you have
received it in error, you are on notice of its status. Please notify us immediately by reply e-mail and then delete this
message from your system. Please do not copy it or use it for any purposes, or disclose its contents to any other
person. Thank you for your cooperation.
                                                                                                 Disclaimer Version RS.US.201.407.01


If you are not an intended recipient of confidential and privileged information in this email, please delete it,
notify us immediately at postmaster@gtlaw.com, and do not use or disseminate the information.




                                                               4
